    Case 2:92-cr-00172-JMV Document 34 Filed 07/10/20 Page 1 of 10 PageID: 1112



Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA

                  Plaintiff,
                                                                   Crim. No. 92-172
           v.
                                                                       OPINION
    FABIO PAZ,

                  Defendant.


John Michael Vazquez, U.S.D.J.

          This matter comes before the Court by way of Defendant Fabio Paz’s amended motion to

modify his sentence and for immediate compassionate release. D.E. 28. The Government filed

opposition, D.E. 32, to which Defendant replied, D.E. 33. The Court reviewed the parties’

submissions 1 and considered the motions without oral argument pursuant to Local Criminal Rule

1.1 and Local Civil Rule 78.1(b). For the following reasons, Defendant’s motion is granted.

     I.         BACKGROUND

          Defendant Fabio Paz was involved in a nationwide transportation network that distributed

at least 2,500 kilograms of cocaine in the United States from approximately July 1990 to May

1992. Defendant worked with Colombian drug cartels. Law enforcement were able to intercept

three cocaine shipments, totaling over 2,500 kilograms; during Defendant’s later trial, testimony

indicated that he was actually involved in over 7,700 kilograms during the same period.


1
  Defendant’s brief in support of his amended motion is referred to as “Br.” (D.E. 28); the
Government’s opposition brief is referred to as “Opp.” (D.E. 32); and Defendant’s reply brief is
referred to as “Reply” (D.E. 33).
 Case 2:92-cr-00172-JMV Document 34 Filed 07/10/20 Page 2 of 10 PageID: 1113



        A jury convicted Paz on October 13, 1993 of one count of conspiracy to distribute more

than 1,500 kilograms of cocaine along with two counts of possession with intent to distribute. On

May 23, 1994, the Honorable William G. Bassler, U.S.D.J., sentenced Defendant to life.

Following a November 1995 amendment to the United States Sentencing Guidelines, Judge

Bassler resentenced Defendant to 419 months, which was within the Guidelines range of 360

months to life. According to the Government, Defendant’s projected release date is February 14,

2022.

        In a letter dated July 19, 2015, Judge Bassler wrote to the “Office of the Pardon Attorney,

United States Department of Justice,” recommending that Defendant’s sentence be commuted to

time served. D.E. 33-1 at 1. Judge Bassler indicated that the evidence at Defendant’s trial

demonstrated that he had been a “middleman between drug suppliers in Colombia and a

distribution network” in the United States. Id. Judge Bassler added that there was no evidence

that Defendant had accumulated any substantial wealth or achieved any significant standing in the

drug organization. Id. at 3. At the time of Judge Bassler’s letter, Defendant was 63 years old and

had served more than 23 years of his sentence. Id. at 2. Judge Bassler explained the reason for

his recommendation:

               During his long term of incarceration, Mr. Paz has had no
               disciplinary charges of any kind. He earned a high school diploma
               and has completed courses in English as a second language,
               electrical work, and commercial driving. He has more than 70
               certificates for completion of courses in Bible study and other
               religious lessons and observances. In addition to these significant
               accomplishments, Mr. Paz has demonstrated a strong work ethic in
               prison, having been employed full-time for 17 of his 23 years despite
               long periods of poor health resulting from prostate cancer (now in
               remission) and diabetes mellitus type II. The extraordinary evidence
               of rehabilitation after I originally sentenced him is, as the Supreme
               Court noted, highly relevant now in reconsideration of his sentence.

Id.

                                                 2
 Case 2:92-cr-00172-JMV Document 34 Filed 07/10/20 Page 3 of 10 PageID: 1114



         Judge Bassler further noted that Defendant did not have a prior criminal history nor was

there any evidence that Defendant had engaged in violence. Id. at 3. Judge Bassler observed that

following his criminal sentence, Defendant would serve time in immigration detention before

being removed to Colombia. Id. at 2-3. Finally, Judge Bassler noted that in Defendant’s most

recent progress report (January 14, 2015) from the United States Bureau of Prisons (“BOP”), the

BOP found that Defendant had demonstrated a sense of accountability to himself and others. Id.

         Defendant is now 68 years old. As noted by Judge Bassler, Defendant suffers from Type

2 diabetes. He is currently housed at the CI Rivers in Winton, North Carolina. Defendant

petitioned BOP for compassionate release in April 2020 in light of the ongoing COVID-19

pandemic. The BOP denied his petition in May 2020. Paz now seeks relief pursuant to 18 U.S.C.

§ 3582(c)(1)(A).

   II.      LEGAL STANDARD

   Following the passage of the First Step Act, Section 3582(c)(1)(A) now reads as follows:

         (c) Modification of an imposed term of imprisonment.—The court may not modify
         a term of imprisonment once it has been imposed except that—

            (1) in any case—

                (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                such a request by the warden of the defendant’s facility, whichever is
                earlier, may reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that does not
                exceed the unserved portion of the original term of imprisonment), after
                considering the factors set forth in section 3553(a) to the extent that they
                are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a reduction; or

                    (ii) the defendant is at least 70 years of age, has served at least 30 years
                    in prison, pursuant to a sentence imposed under section 3559(c), for the

                                                   3
 Case 2:92-cr-00172-JMV Document 34 Filed 07/10/20 Page 4 of 10 PageID: 1115



                   offense or offenses for which the defendant is currently imprisoned, and
                   a determination has been made by the Director of the Bureau of Prisons
                   that the defendant is not a danger to the safety of any other person or the
                   community, as provided under section 3142(g);

                   and that such a reduction is consistent with applicable policy statements
                   issued by the Sentencing Commission; and

               (B) the court may modify an imposed term of imprisonment to the extent
               otherwise expressly permitted by statute or by Rule 35 of the Federal Rules
               of Criminal Procedure; and

           (2) in the case of a defendant who has been sentenced to a term of imprisonment
           based on a sentencing range that has subsequently been lowered by the
           Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
           defendant or the Director of the Bureau of Prisons, or on its own motion, the
           court may reduce the term of imprisonment, after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if such a reduction
           is consistent with applicable policy statements issued by the Sentencing
           Commission.

18 U.S.C. § 3582(c)(1)(A) (emphases added). The parties agree that Defendant has satisfied the

statutory exhaustion requirement. Opp. at 4.

       The applicable policy statement of the United States Sentencing Commission is found in

Section 1B1.13.     U.S.S.G. § 1B1.13.       The application notes to the section provide four

circumstances that can be considered extraordinary and compelling: (1) the medical condition of

the defendant, (2) the age of the defendant, (3) family circumstances, and (4) other circumstances

constituting an extraordinary or compelling reason, either considered alone or in combination with

any of the other three stated reasons. Id. cmt. n. 1(A)-(D).

       In the application note, the fourth consideration requires a determination of the Director of

the BOP. Id. cmt. n. 1(D). Here, the Government acknowledges that the policy statement should

also apply when the motion is filed by a defendant in addition to the BOP Director. Opp. at 5 n.3.

The Court agrees, although this has been a point of contention in similar cases. In United States

v. Rodriguez, Crim. No. 03-271, – F. Supp. 3d –, 2020 WL 1627331 (E.D. Pa. April 1, 2020),

                                                  4
 Case 2:92-cr-00172-JMV Document 34 Filed 07/10/20 Page 5 of 10 PageID: 1116



United States District Judge Anita Brody confronted the same issue. Ultimately, Judge Brody held

that the fourth provision also applies when the motion is made by a defendant. Id. at *6. Judge

Brody noted that her determination was in accord with the majority view. Id. at *4 (collecting

cases). Judge Brody also persuasively explained her decision as follows:

                      Under the First Step Act, however, it is possible for inmates
              to file compassionate-release motions—under the 30-day lapse
              provision—when their warden never responds to their request for
              relief. Thus, Congress specifically envisioned situations where
              inmates could file direct motions in cases where nobody in the BOP
              ever decided whether the motion qualified for relief under the
              catchall provision that the Commission originally sought to apply to
              all motions.

                      It would be a strange remedy indeed if Congress provided
              that prisoners whose wardens failed to respond in such a situation
              could only take advantage of the thirty-day lapse provision by
              accepting a pared-down standard of review that omitted the flexible
              catchall standard. . . . This would have the perverse effect of
              penalizing prisoners who take advantage of the First Step Act’s fast-
              track procedures and rewarding prisoners who endure the BOP-
              related delay that the Act sought to alleviate.

                      That would be antithetical to the First Step Act. The First
              Step Act—and the critical 30-day lapse route it provided—directly
              responded to a compassionate-release system so plagued by delay
              that prisoners sometimes died while waiting for the BOP to make a
              decision. Hearing on Compassionate Release and the Conditions of
              Supervision Before the U.S. Sentencing Comm’n (2016) (statement
              of Michael E. Horowitz, Inspector General, Dep’t of Justice); see
              also 164 Cong. Rec. S7314-02, 2018 WL 6350790 (Dec. 5, 2018)
              (statement of Senator Cardin, co-sponsor of First Step Act) (“[T]he
              bill expands compassionate release . . . and expedites compassionate
              release applications.”). . . . Congress sought to help, not hinder,
              these sorts of prisoners . . . . Nothing in the text of the old policy
              statement calls for it, since that statement expressly limits itself to
              motions filed by the BOP and was written before this situation was
              even possible to envision.

                      Adopting the minority view, then, would undermine the
              purpose of the First Step Act and create an inconsistent and shifting
              definition of the term “extraordinary and compelling.” Because the
              Sentencing Commission has not issued a policy statement

                                                5
 Case 2:92-cr-00172-JMV Document 34 Filed 07/10/20 Page 6 of 10 PageID: 1117



                 addressing post-First Step Act procedures, it certainly has not
                 mandated that courts take such an approach. Accordingly, as a result
                 of the First Step Act, there is simply a procedural gap that the
                 Sentencing Commission—currently lacking a quorum and unable to
                 act—has not yet had the chance to fill.                  Nothing in §
                 3852(c)(1)(A)(i) requires courts to sit on their hands in situations
                 like these. Rather, the statute’s text directly instructs courts to “find
                 that” extraordinary circumstances exist.

Id. at *5-6 (emphases in original).

          Pursuant to Section 3582(c)(1)(A), the Court must also consider the factors listed in 18

U.S.C. § 3553(a). They include the nature and circumstances of Defendant’s offense, the history

and characteristics of Defendant, the need for the sentence to provide just punishment, and the

need to protect the public from future offenses of Defendant. Id.

   III.      ANALYSIS

          The Court finds that Defendant has demonstrated extraordinary and compelling reasons

under Section 3582(c)(1)(A). Defendant suffers from an underlying health condition (and possibly

conditions) that make him particularly vulnerable should he contract COVID-19. In addition, he

has served the vast majority of his sentence – over 28 years – and he has shown admirable

rehabilitation while incarcerated. The Court also credits the views of Judge Bassler, the judge who

not only sentenced Defendant but who also presided over Defendant’s trial and was well

acquainted with the evidence.

          The COVID-19 pandemic has had a devastating impact on the United States. District Judge

John E. Jones III described the situation as follows:

                 In a matter of weeks, the novel coronavirus COVID-19 has
                 rampaged across the globe, altering the landscape of everyday
                 American life in ways previously unimaginable. Large portions of
                 our economy have come to a standstill. Children have been forced
                 to attend school remotely. Workers deemed ‘non-essential’ to our
                 national infrastructure have been told to stay home. Indeed, we now
                 live our lives by terms we had never heard of a month ago—we are

                                                    6
 Case 2:92-cr-00172-JMV Document 34 Filed 07/10/20 Page 7 of 10 PageID: 1118



                 “social distancing” and “flattening the curve” to combat a global
                 pandemic that has, as of the date of this writing, infected 719,700
                 people worldwide and killed more than 33,673. Each day these
                 statistics move exponentially higher.

Thakker v. Doll, No. 20-480, – F. Supp. 3d –, 2020 WL 1671563, *2 (M.D. Pa. Mar. 31, 2020)

(footnotes omitted). On the date of Judge Jones’ opinion, the United States had 186,101 COVID-

19 cases. https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/previouscases.html (last

visited July 7, 2020). As of July 10, 2020 – a little over three months later – the United States had

3,047,671 cases and 132,056 deaths. https://www.cdc.gov/coronavirus/2019-ncov/cases-

updates/cases-in-us.html (last visited July 10, 2020). North Carolina, where Defendant is housed,

currently has 81,331 confirmed cases and 1,479 deaths. https://covid19.ncdhhs.gov/dashboard

(last visited July 10, 2020).

         Moreover, “[p]risons are ill-equipped to prevent the spread of COVID-19.” Rodriguez,

2020 WL 1627331, at *8. This fact seems to be recognized at the highest levels of government.

The coronavirus relief bill enacted on March 27, 2020 allows the Attorney General to increase the

BOP’s capacity to move prisoners to home confinement. See Coronavirus Aid, Relief, and

Economic Security (CARES) Act, Pub. L. No. 116-136, § 12003(b)(2) (2020). This congressional

action came after Attorney General William Barr sent a memorandum to the Director of the BOP

recognizing that “there are some at-risk inmates who are non-violent and pose minimal likelihood

of recidivism and who might be safer serving their sentences in home confinement rather than in

BOP facilities.” Memo. from Attorney Gen. William Barr to Director of BOP, Prioritization of

Home Confinement as Appropriate in Response to COVID-19 Pandemic (Mar. 26, 2020).

         And to its credit, as the Government points out, the BOP has taken affirmative steps to

combat     the    pandemic.        The    BOP    developed     a    “COVID-19       Action    Plan.”

https://www.bop.gov/resources/news/20200313_covid-19.jsp (last visited July 7, 2020). On May

                                                 7
    Case 2:92-cr-00172-JMV Document 34 Filed 07/10/20 Page 8 of 10 PageID: 1119



18,      2020,     the      BOP       moved        to     phase      seven      of      the     plan.

https://www.bop.gov/resources/news/20200520_covid-19_phase_seven.jsp (last visited July 7,

2020). The BOP has limited group gatherings in certain areas, limited the movements of inmates

within facilities (with the exception of medical treatment or similar exigencies), and issued face

masks to all staff and inmates. https://www.bop.gov/coronavirus/covid19_status.jsp (last visited

July 7, 2020). Despite its efforts, the BOP has not escaped the impact of the coronavirus. 1,992

inmates and 160 staff have tested positive. https://www.bop.gov/coronavirus/ (last visited July 7,

2020). 94 inmates, and 1 staff member, have died. Id.

        Currently, there is no cure for COVID-19, and all persons are at risk. However, according

to the Centers for Disease Control and Prevention, certain individuals are at higher risk.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased

risk.html (last visited July 7, 2020). Higher risk individuals include those with Type 2 diabetes

mellitus. Id. Moreover, persons with hypertension “might be at an increased risk[.]” Here,

Defendant suffers from both Type 2 diabetes and hypertension. 2 Clearly, Defendant is in a more

vulnerable category due to his medical conditions.

        In addition, like the defendant in Rodriguez, Defendant has served the vast majority of his

sentence and also demonstrated rehabilitation. Rodriguez, 2020 WL 1627331, at *10. Defendant

is now 68 years old and has spent the last 28 years in prison. His projected release date is less than

two years – about 20 months – away. While keeping Defendant incarcerated will only make a



2
  The Government notes that when Defendant was at his current facility on May 5, 2018, his
medical records reflected that he suffered from diabetes, hypertension, gastroesophageal reflux
disease, glaucoma, high cholesterol, and a history of prostate cancer. Opp. at 4. The presence of
at least certain comorbidities – the simultaneous presence of two chronic diseases or conditions in
a person – can also lead to increased risk of serious adverse results, including death, from COVID-
19.               https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-
patients.html (last visited July 8, 2020).
                                                  8
 Case 2:92-cr-00172-JMV Document 34 Filed 07/10/20 Page 9 of 10 PageID: 1120



marginal difference to his punishment, the additional time could have a detrimental (and

potentially deadly) impact on his health. Moreover, he faces detention and removal from the

immigration authorities.

       Turning to Defendant’s personal history and characteristics under Section 3553(a), and as

Judge Bassler indicated, Defendant has shown considerable rehabilitation while in prison. He has

not be a disciplinary problem. Instead, he has earned a high school diploma and has completed

courses in electrical work, commercial driving, and English as a second language. He has more

than 70 certificates for completing courses on religious lessons and observances. And, as of 2015,

he had been employed full-time for 17 of his 23 years despite suffering from cancer and diabetes.

The Court does not find Defendant’s rehabilitation alone to support his motion; instead, the Court

considers Defendant’s rehabilitation along with the other reasons set forth in this Opinion. See

Rodriguez, 2020 WL 1627331, at *10; see also U.S.S.G. § 1B1.13 cmt. n. 3 (“Pursuant to 28

U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary and compelling

reason for purposes of this policy statement.” (emphasis added)).

       As to the remaining factors, Defendant certainly committed a serious offense. At the same

time, as noted by Judge Bassler, Defendant’s role was that of middleman. Defendant had not

accumulated significant wealth as a result of his criminal activities nor did he achieve a substantial

role within the drug trafficking organization. And Defendant did not have a prior history nor was

there any evidence that he used violence in committing his offenses. Defendant has served 28

years, which is sufficiently long to provide just punishment, to provide general and specific

deterrence, and to protect the public from any future offenses of Defendant.

       Finally, the Court respects and considers Judge Bassler’s view. Judge Bassler presided

over Defendant’s case and was intimately familiar with the evidence. In Judge Bassler’s opinion,



                                                  9
Case 2:92-cr-00172-JMV Document 34 Filed 07/10/20 Page 10 of 10 PageID: 1121



Defendant should have been released five years ago. The passage of time only lends greater

credence to Judge Bassler’s recommendation.

IV.    CONCLUSION

       For the foregoing reasons, the Court grants Defendant’s motion. The Court sentences

Defendant to time served and five years of supervised release.     If Defendant is not taken

immediately into immigration custody, then he must also remain in quarantine for fourteen days

upon his release. An appropriate Order accompanies this Opinion.



Date: 7/10/2020                                    __________________________

                                                   John Michael Vazquez, U.S.D.J.




                                              10
